NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted July 18, 2007*
                              Decided July 20, 2007

                                      Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-3867
                                               Appeal from the United States District
SHAROME A. POWELL,                             Court for the Western District of
    Plaintiff-Appellant,                       Wisconsin.

      v.                                       No. 06-C-58-C

MICHAEL FINK, et al.,                          Barbara B. Crabb,
    Defendants-Appellees.                      Chief Judge.

                                    ORDER

       Wisconsin inmate Sharome Powell sued several corrections officers under 42
U.S.C. § 1983, alleging that they used excessive force when they pushed his head
into a shower door during a strip search. The evidence at trial showed that Powell
was verbally abusive and physically aggressive during the strip search, and that the
defendants pushed his head against the door in an effort to subdue him. Powell


      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-3867                                                                      Page 2

received a small cut above his eye in the process. The jury returned a special
verdict finding that the officers’ use of force was not excessive under the
circumstances, and the district court entered judgment in favor of the defendants.

       In this appeal Powell first asserts that he is entitled to a new trial or to
judgment as a matter of law because, according to him, the evidence does not
support the verdict. But because Powell did not move the district court for a new
trial or for judgment as a matter of law, he cannot pursue that relief in this court.
See Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 400-02 (2006);
Pearson v. Welborn, 471 F.3d 732, 738-39 (7th Cir. 2006). Powell asserts in his
reply brief that he moved for judgment as a matter of law at the close of evidence,
but even the most liberal construction of his statements at trial reveals no such
motion.

       Powell also asserts that he is entitled to a new trial because he believes the
defendants withheld an “illustrative section” of a training manual which, according
to Powell, they were required to produce. But Powell admits that he never alerted
the district court to his allegations, and he cannot raise them for the first time here.
See Schoenfeld v. Apfel, 237 F.3d 788, 793 (7th Cir. 2001). We recognize that Powell
did not have the benefit of counsel, but even pro se litigants are subject to the rules
of waiver. Provident Sav. Bank v. Popovich, 71 F.3d 696, 700-01 (7th Cir. 1995).

                                                                          AFFIRMED.